 1
 2
 3
 4
 5
 6                            UNITED STATES DISTRICT COURT
 7                       WESTERN DISTRICT OF WASHINGTON
 8
 9 EVAN L CANAHAN,
10               Plaintiff,                       NO. 2:17-cv-0086-SAB
11               v.
12 ALPHA EPSILON PI FRATERNITY                    ORDER STRIKING WITH
13 INC.,                                          LEAVE TO RENEW
14               Defendant.
15
16         Currently, there are pending Motions in Limine. Recently, the Court issued a
17 new Scheduling Order that sets forth new deadlines for filing Motions in Limine.
18 For docket management purposes, the Court will strike the pending Motions with
19 leave to renew.
20 //
21 //
22 //
23 //
24 //
25 //
26 //
27 //
28 //

        ORDER STRIKING WITH LEAVE TO RENEW Ԅ 1
 1       Accordingly, IT IS HEREBY ORDERED:
 2       1. Plaintiff’s Motions in Limine, ECF No. 75, is STRICKEN, with leave to
 3           renew.
 4       2. Defendant’s Motions in Limine, ECF No. 77, is STRICKEN, with leave
 5           to renew.
 6       IT IS SO ORDERED. The District Court Clerk is hereby directed to enter
 7 this Order and to provide copies to counsel.
 8       DATED this 27th day of September 2019.
 9
10
11
12
13
14                                           Stanley A. Bastian
15
                                         United States District Judge
16
17
18
19
20
21
22
23
24
25
26
27
28

     ORDER STRIKING WITH LEAVE TO RENEW Ԅ 2
